DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 1/10/2020.  
Claims 1-14  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/18/2020 and 2/18/2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/790,804, filed 1/10/2019) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0003]) that individual patient response to drug and therapy are often variable and unpredictable. So a need exists to organize these human interactions by generating customized treatment plan reports using individual patient data using the steps of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc.  Applicant’s method is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 is/are directed to the abstract idea of “generating customized treatment plan reports using individual patient data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-14 recite an abstract idea.
Claim(s) 1 is/are directed to the abstract idea of “generating customized treatment plan reports using individual patient data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-14 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc., that is “generating customized treatment plan reports using individual patient data,” etc. The limitation of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-14 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc., that is “generating customized treatment plan reports using individual patient data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-14 recite an abstract idea.
The claim(s) recite(s) in part, method for performing the steps of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc., that is “generating customized treatment plan reports using individual patient data,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-14 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, terminal computers, analysis instruments, data acquisition modules, communication networks, processors, input/output devices, memories (Applicant’s Specification [0042]-[0043]), etc.) to perform steps of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-14 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, terminal computers, analysis instruments, data acquisition modules, communication networks, processors, input/output devices, memories, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, terminal computers, analysis instruments, data acquisition modules, communication networks, processors, input/output devices, memories, etc.). At paragraph(s) [0042]-[0043], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computers, terminal computers, analysis instruments, data acquisition modules, communication networks, processors, input/output devices, memories,” etc. to perform the functions of “providing training data, associating measurements, obtaining samples, measuring functional biomarkers, inputting data, correlating data, reporting results,” etc. The recited “computers, terminal computers, analysis instruments, data acquisition modules, communication networks, processors, input/output devices, memories,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-14 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-14 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-14 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-14 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-14 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2021/0210205), in view of Abraham et al. (US 2021/0295979), further in view of Chander et al. (US 2018/0239949).

CLAIM 1  
As per claim 1, Drake et al. disclose: 
a method of evaluating cancer (Drake et al., [0012] method), the method comprising: 
providing, to a computing system, data from a plurality of patient samples each having a known cancer status (Drake et al., [0141] cancer status, [0270] patient samples); 
associating the functional biomarker measurements with the cancer statuses (Drake et al., Figure 12H Colorectal Cancer); 
obtaining a sample from a patient suspected of having cancer (Drake et al., Figure 2 210 Receive a biological sample including a plurality of classes of molecules); 
inputting data obtained in the measuring step into the computing system (Drake et al., Figure 3 340 Acquire Data).


Drake et al. fail to expressly disclose:
a training data set.


However, Abraham et al. teach:
a training data set (Abraham et al., [0008] training data).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a training data set,” etc. as taught by Abraham et al. within the method as taught by the Drake et al. with the motivation of providing improved machine learning model performance (Abraham et al., [0103]).

Drake et al. and Abraham et al. fail to expressly teach:
comprising functional biomarker measurements
measuring a functional biomarker of one or more live cells isolated from the sample
correlating the data with the cancer statuses
reporting results of the correlating step.


However, Chander et al. teach:
comprising functional biomarker measurements (Chander et al., [0096] biomarker measurements)
measuring a functional biomarker of one or more live cells isolated from the sample (Chander et al., Figure 10 Live Cell Biomarker Measurement)
correlating the data with the cancer statuses (Chander et al., [0048] correlating biomarkers to pathological outcomes)
reporting results of the correlating step (Chander et al., [0189] pathology report).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “comprising functional biomarker measurements,” etc. as taught by Chander et al. with the method as taught by Drake et al. and Abraham et al. with the motivation of providing improved systems, methods and devices for diagnostic cell-based assays (Chander et al., [0008]).

CLAIM 2   
As per claim 2, Drake et al., Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the measuring step includes measuring a mass or mass accumulation or mass accumulation rate for the one or more live cells (Abraham et al., [0227] mass, [0240] tumor mass).


The obviousness of combining the teachings of Abraham et al. with the method as taught by Drake et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the sample comprises a fine needle aspirate or biopsy from a patient suspected of having cancer (Drake et al., [0349] cancer biopsy).


CLAIM 5   
As per claim 5, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the computing system comprises a machine learning system selected from the group consisting of a random forest, a support vector machine, a Bayesian classifier, and a neural network (Drake et al., [0035] random forest, support vector machine, [0122] Bayesian parameter estimation, neural networks).


CLAIM 6    
As per claim 6, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the computing system comprises an autonomous machine learning system that associates the functional biomarker measurements with the known cancer statuses in an unsupervised manner (Drake et al., [0299] unsupervised machine learning method).


CLAIM 7   
As per claim 7, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 6 and further disclose the limitations of:
wherein the autonomous machine learning system comprises a deep learning neural network that includes an input layer, a plurality of hidden layers, and an output layer (Drake et al., [0122] deep learning models).


CLAIM 8    
As per claim 8, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 6 and further disclose the limitations of:
wherein the autonomous machine learning system represents the training data set using a plurality of features, wherein each feature comprises a feature vector (Drake et al., Figure 2 250 Form a feature vector of feature values from the plurality of sets of measured values).


CLAIM 9   
As per claim 9, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 6 and further disclose the limitations of:
wherein the autonomous machine learning system comprises a random forest (Drake et al., [0035] random forest).


CLAIM 10    
As per claim 10, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
further wherein the training data set includes at least one other source of data associated with the known cancer statuses (Drake et al., [0533] publicly available data).


CLAIM 11 
As per claim 11, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 10 and further disclose the limitations of:
wherein the at least one other data source includes genomic data (Drake et al., [0122] genomic data).


CLAIM 12    
As per claim 12, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising operating a machine learning system to learn relationships among cancer statuses, treatment options, depth of response, known treatment efficacies, and progression free survival (Drake et al., [0590] several identified important features having putative relationships with cancer).


CLAIM 13    
As per claim 13, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 12 and further disclose the limitations of:
further comprising selecting, by the machine learning system, one or more recommended treatments for the patient based, at least in part, on the results of the correlating step and learned relationships (Abraham et al., [0213] recommended treatments).


The obviousness of combining the teachings of Abraham et al. with the method as taught by Drake et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Drake et al. and Abraham et al. and Chander et al. 
teach the method of claim 12 and further disclose the limitations of:
wherein one or more of the training data set, cancer statuses, treatment options, depth of response, known treatment efficacies, and progression free survival are obtained from one or more publicly available data repositories (Drake et al., [0533] publicly available data).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2021/0210205), in view of Abraham et al. (US 2021/0295979), further in view of Chander et al. (US 2018/0239949), and further in view of Kimmerling et al. (US 2018/0299362).

CLAIM 3  
As per claim 5, Drake et al. and Abraham et al. and Chander et al. disclose the method of claim 2: 

Drake et al. and Abraham et al. and Chander et al. fail to expressly teach:
wherein the mass or mass accumulation, or mass accumulation rate is measured using a device comprising one or more suspended microchannel resonators.


However, Kimmerling et al. teach:
wherein the mass or mass accumulation, or mass accumulation rate is measured using a device comprising one or more suspended microchannel resonators (Kimmerling et al., [0047] microchannel resonators).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the mass or mass accumulation, or mass accumulation rate is measured using a device comprising one or more suspended microchannel resonators,” etc. as taught by Kimmerling et al. with the method as taught by Drake et al. and Abraham et al. and Chander et al. with the motivation of providing improved devices and methods for single-cell analysis (Kimmerling et al., [0017]-[0018]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hillis et al. (US 2016/0103971) disclose multi-scale complex systems transdisciplinary analysis of response to therapy.
Kimmerling et al. (US 2018/0299362) disclose systems, articles and methods for flowing particles.
Matthew et al. (Reference U) disclose from bytes to bedside: data integration and computational biology for translational cancer research.
Sant et al. (Reference V) disclose live-single-cell phenotypic cancer biomarkers-future role in precision oncology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626